Citation Nr: 1437049	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  13-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative changes of the right knee prior to July 8, 2013. 

2.  Entitlement to a rating in excess of 10 percent for degenerative changes with decreased range of motion of the right knee from July 8, 2013.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes with instability of the right knee from July 8, 2013.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2013 VA Form 9 and with regard to the higher ratings and TDIU issues, the Veteran requested a Travel Board hearing.  He should be scheduled for this hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in connection with his appeal on the issues of higher ratings for his service-connected right knee disabilities as well as a TDIU.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



